DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended, canceled, or added. Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
Applicant's request for reconsideration of the finality of the rejection of claims 1 and 13 of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. While Applicant’s arguments shed new light on the rejection, many aspects are not persuasive. A new basis of rejection is provided below. 
Applicant's arguments with respect to the rejections of claims 1 and 13 in view of cited art of record Lenz are moot in view of the new basis of rejection provided below. Applicant’s remaining arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
On pp. 7-9 of the remarks, Applicant argues that the 1/6/2021 final rejection fails to address each of the arguments. 
Item 1 on p. 8 of the remarks suggests that the rejection provides a mere "conclusory statement" without meeting the evidentiary standard set forth by MPEP 2143. However, the final rejection provides a reasoned statement that explains "some  teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" as 
Item 3 on p. 8 of the remarks suggests that the rejection improperly relies upon hindsight reasoning. As noted in the final rejection, the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. This is reflected in the cited portions of the references and the suggestion to combine as indicated in the rejections below.
On pp. 13-15 of the remarks, Applicant essentially argues that the combination of Wagner with Bailey is improper since Wagner's temperature controller serves its intended function without need of Bailey's selective heater control. As pointed out by Applicant, the system of Wagner provides selective control of the heater elements through switches (See Fig. 10, elements 312 along with ¶ 0051-0052). However, as further clarified in the rejection below, Wagner does not expressly disclose controlling the heater elements differently based on predetermined information. Bailey is relied upon to teach selective control based on predetermined information. The references combine to teach the claimed limitations.
On pp. 15-17, Applicant essentially argues that there is no motivation to combine Wagner and Lenz, that the rejections rely on Applicant's disclosure and thus impermissibly rely on hindsight reasoning to combine Wagner and Lenz. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was 
Additional arguments on pp. 17-18 are based upon earlier arguments as addressed above, and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0028753 by Wagner et al. (“Wagner”) in view of United States Patent Application Publication 8,444,729 to Bailey et al. (“Bailey”).

In regard to claim 1, Wagner discloses:
1. A heating system comprising: See Wagner, ¶ 0020, and Figs. 1 and 2, depicting a “diesel engine exhaust treatment device 20.”
a plurality of heater elements; See Wagner, Fig. 3, element 92. Also see ¶ 0025, e.g. “heating element 92.” Also see Figs. 8 and 10, elements 20 along with text at ¶ 0051, e.g. “Temperature controllers 314 also assist in controlling operation of the heating elements of the exhaust treatment devices 20.” 
a plurality of switches connected to the plurality of heater elements; See Wagner, Fig. 9, elements 230, 232, and 245, depicting a plurality of switches. Also see Fig. 10, depicting connection with heater elements.
a set of predetermined performance information including heater information specific for each heater element; See Wagner, ¶ 0020, e.g. “For example, the controller can be programmed with a regeneration recipe (e.g., regeneration protocol) that sets parameters such as regeneration heating temperatures, heating durations, cool-down durations, and air flow rates during heating and cool-down.” Also see ¶ 0048, e.g. “For example, the control unit 202 can be adapted to modulate power back and forth between the heaters of the two exhaust treatment devices being regenerated so as to maintain the temperatures of the heaters at a given level without requiring power to be provided to both heaters at the same time.” Also ¶ 0049, e.g. “The display also includes temperature displays 240, 241 for displaying the goal temperatures and actual temperatures of the thermocouples of the exhaust treatment devices being serviced by 
at least one temperature sensor measuring temperature of at least one heater element from among the plurality of heater elements; and See Wagner, at least Fig. 10, element 200 “Control Unit” and element 314 “temperature controllers.” Each heater is associated with a dedicated temperature controller providing individual control. Also see ¶ 0051, e.g. “The temperature controllers 314 can be programmed to control the switches 316 so that the heating elements of the exhaust treatment devices 20 are heated to a desired temperature.” Also see Fig. 9, element 240 and 241, depicting status information for each specific heater element. 
a heater control unit in communication with the at least one temperature sensor, wherein the heater control unit controls the plurality of heater elements …, via the plurality of switches, based on the heater information and the measured temperature from the at least one temperature sensor. See Wagner, at least Fig. 10, element 200 “Control Unit” and element 314 “temperature controllers.” Each heater is associated with a dedicated temperature controller providing individual control. Also see ¶ 0051, e.g. “The temperature controllers 314 can be programmed to control the switches 316 so that the heating elements of the exhaust treatment devices 20 are heated to a desired temperature.” Also see Fig. 9, element 240 and 241, depicting status information for each specific heater element. While teaching the control of multiple heaters, Wagner does not expressly disclose controlling the heater elements differently 

In regard to claim 2, Wagner also discloses:
2. The heating system according to Claim 1 further comprising at least one support bracket in contact with at least one heater element among the plurality of heater elements. See Wagner, Fig. 2 and ¶ 0025, e.g. “The resistive heating element 92 is secured (e.g., welded, clamped, strapped, wired, adhered or otherwise connected) to a stabilizing bracket 100 located at a downstream face of the resistive heating element 92.”


3. The heating system according to Claim 1, wherein the set of predetermined performance information includes sensor information that includes a measurement of temperature conditions at a location adjacent to the at least one heater element. See Wagner, Fig. 3, element 36, depicting a thermocouple adjacent to a heater element.

In regard to claim 6, Wagner also discloses:
6. The heating system according to Claim 1, wherein the heater information, for each of the plurality of heater elements, includes at least one of a rate of heating at a desired voltage, a rate of heating under a specified flow condition, See Wagner, ¶ 0020, e.g. “heating temperatures, heating durations, … and air flow rates.” heater resistance, heater stability, temperature profile, flow uniformity, and temperature conditions in a location adjacent to the plurality of heater elements. See Wagner, Fig. 3, element 36, depicting a thermocouple adjacent to a heater element.

In regard to claim 7, Wagner also discloses:
7. The heating system according to Claim 1 further comprising a plurality of temperature sensors to measure temperatures of the plurality of heater elements. See Wagner, Fig. 4, element 104 and ¶ 0026, “temperature sensing probe 104.” Note that Figs. 8 and 10 depict multiple treatment devices 20, which provide a plurality of temperature sensors as depicted in Fig. 4. 


8. The heating system according to Claim 1, wherein the at least one temperature sensor is a thermocouple, a thermistor, or a resistive temperature device. See Wagner ¶ 0020, e.g. “thermocouple.”

In regard to claim 11, Wagner also discloses:
11. The heating system according to Claim 1, wherein the plurality of switches are controlled by a switch control unit that is in communication with the heater control unit. See Wagner, ¶ 0051, e.g. “The temperature controllers 314 interface with the controller 306 to provide feedback regarding the temperature of the heating elements. In the event that the heating elements heat too slowly or become overheated, the controller will discontinue the regeneration process by actuating the switches 312 so that no additional power is provided to the heating element.” 

In regard to claim 13, Wagner discloses:
13. A method of providing thermal control in a system including a plurality of heater elements, the method comprising: Wagner generally discloses a method. See Wagner, at least ¶ 0020, e.g. “the controller can be programmed with a regeneration recipe (e.g., regeneration protocol) that sets parameters such as regeneration heating temperatures, heating durations, cool-down durations, and air flow rates during heating and cool-down.”
	…
acquiring temperature from at least one temperature sensor regarding at least one heater element from among the plurality of heater elements; and See Wagner, ¶ 0051, e.g. “displaying the actual temperature of the heating element as indicated from data provided by the thermocouple.”
…
wherein the plurality of switches are coupled to the plurality of heater elements to control power to the plurality of heater elements. See Wagner, at least Fig. 10, element 200 “Control Unit” and element 314 “temperature controllers.” Each heater is associated with a dedicated temperature controller providing individual control. Also see ¶ 0051, e.g. “The temperature controllers 314 can be programmed to control the switches 316 so that the heating elements of the exhaust treatment devices 20 are heated to a desired temperature.” Also see Fig. 9, element 240 and 241, depicting status information for each specific heater element. 
All further limitations of claim 13 have been addressed in the above rejection of claim 1.

In regard to claims 14-16 and 18-19, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claims 2-4, 6, and 12, respectively.


s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bailey as applied above, and further in view of U.S. Patent Application Publication 2006/0047480 by Lenz et al. (“Lenz”).


In regard to claim 4, Wagner does not expressly disclose the limitations. However, Lenz teaches the following:
4. The heating system according to Claim 1, wherein the set of predetermined performance information includes switch information, wherein the switch information includes a measurement of current and voltage, rate of heating associated with solid state components of the plurality of switches as a function of an amount of electrical current that is being switched, or a combination thereof. See Lenz, ¶ 0037, e.g. “a voltage sensor, a current sensor.” Also see Lenz, ¶ 0048, e.g. “a time rate of change of a temperature characteristic.” Also see ¶ 0079, e.g. “The field processing module 106 compares the energy flow to the rate of temperature change of the container and identifies an energy flow condition such that the energy flow is greater than an energy flow threshold corresponding to a change in temperature of the container.” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Wagner’s system with the information of Lenz in order to ensure proper functioning by monitoring any associated isothermal entropy change as suggested by Lenz (see ¶ 0003, 0046 and 0079).


12. The heating system according to Claim 1, wherein a resistance of each of the plurality of heating elements varies with temperature. However, Lenz teaches this. See Lenz, ¶ 0038, e.g. “For example, the operating characteristic 105 can be a resistance indicative of a sensed temperature when the field device 102 is a temperature sensor such as a resistance temperature detector (RTD), a thermopile, a resonance temperature sensor, an infrared sensor, and a thermistor.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wagner’s sensors with Lenz’s resistance detection in order to diagnose a system using operating characteristics as suggested by Lenz (see at least ¶ 0020).



Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bailey as applied above, and further in view of U.S. Patent 6,232,585 to Clothier et al. (“Clothier”).

In regard to claim 5, Wagner as modified does not expressly disclose:
5. The heating system according to Claim 1, wherein the set of predetermined performance information is stored as at least one of written text, a bar code, a data matrix, and a radio frequency identification (RFID) tag. However, Clothier teaches the use of an RFID tag to communication heating information. See Clothier, col. 6, lines 28-31 and 43-46, e.g. “RFID.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wagner’s information 

In regard to claim 17, parent claim 13 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bailey as applied above, and further in view of Lenz and U.S. Patent 5,983,627 to Asik (“Asik”)

In regard to claim 9, Wagner does not expressly disclose: 
9. The heating system according to Claim 1 further comprising a signal conditioning module in communication with the at least one temperature sensor and configured to process, at least one of, sensor time response and sensor contact resistance to a sheath of the at least one heater element. However, this is taught by Asik and Lenz. 
Asik teaches signal conditioning. See Asik, Fig. 3, element 200 and related text at col. 4, lines 8-15, e.g. “signal conditioner and comparator circuit 200.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wagner’s controllers and temperature sensors with Asik’s signal conditioning in order to provide accurate and efficient system control as essentially suggested by Asik (see col. 2, lines 32-44).


In regard to claim 10, Wagner as modified also teaches:
10. The heating system according to Claim 9, wherein the signal conditioning module is configured to store the heater information for the plurality of heating elements. See Wagner, at least Fig. 10, element 200 "Control Unit" and element 314 "temperature controllers." Each heater is associated with a dedicated temperature controller providing individual control. Also see ¶ 0051, e.g. "The temperature controllers 314 can be programmed to control the switches 316 so that the heating elements of the exhaust treatment devices 20 are heated to a desired temperature." Also see Fig. 9, element 240 and 241, depicting status information for each specific heater element.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bailey as applied above, and further in view of United States Patent Application Publication 2009/0107117 by Chyo et al. (“Chyo”)

In regard to claim 20, Wagner does not expressly disclose:
20. The method according to Claim 13 further comprising reducing power to the at least heater element from among the plurality of heater element when the temperature of the at least one heater element is greater than or equal to a predetermined temperature limit, wherein the heater information includes predetermined temperature limit for each of the plurality of heater elements. However, Chyo teaches this. See Chyo, ¶ 0016, e.g. “If the temperature exceeds the threshold temperature, the routine proceeds to 220, where the heater is turned off, before returning to step 210.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wagner’s heater elements with Chyo’s threshold in order to control a process according to preset values as essentially suggested by Chyo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121